
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 520
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the United States courthouse
		  under construction at 327 South Church Street, Rockford, Illinois, as the
		  Stanley J. Roszkowski United States Courthouse.
	
	
		1.Stanley J. Roszkowski United States
			 Courthouse
			(a)DesignationThe United States courthouse under
			 construction, as of the date of enactment of this Act, at 327 South Church
			 Street, Rockford, Illinois, shall be known and designated as the Stanley
			 J. Roszkowski United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the Stanley J. Roszkowski United States Courthouse.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
